Citation Nr: 1452716	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for depression, to include as secondary to painful joints.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board)  on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Although the RO reopened the Veteran's claims of entitlement to service connection for right and left knee disorders after finding that new and material evidence had been received, the Board must also make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

In February 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

The record reflects that the appellant has submitted additional evidence to the Board, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record. 

The reopened claims of entitlement to service connection for right and left knee disorders and service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if additional action is required.

This appeal was processed using the Veterans Benefits Management (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied service connection for a right knee disorder based on a finding that there was no evidence of a right knee disorder in service, that right knee arthritis manifested to a compensable degree within one year of separation from service, or that the disorder was otherwise related to some aspect of active duty service.

2.  The evidence received since the June 2006 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder. 

3.  An unappealed June 2006 rating decision denied service connection for a left knee disorder based on a finding that there was no evidence of a left knee disorder in service, that left knee arthritis manifested to a compensable degree within one year of separation from service, or that the disorder was otherwise related to some aspect of active duty service.

4.  The evidence received since the June 2006 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder. 
5.  The probative and competent evidence of record is against finding that the Veteran's right shoulder disorder began during service, that right shoulder arthritis manifested to a compensable degree within one year of separation from service, or that the disorder is otherwise related to some aspect of active duty service. 

6.  The probative and competent evidence of record is against finding that the Veteran's left shoulder disorder began during service, that left shoulder arthritis manifested to a compensable degree within one year of separation from service, or that the disorder is otherwise related to some aspect of active duty service. 


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. 
§ 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disorder has been received; the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The June 2006 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. 
§ 20.1100 (2014).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder has been received; the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The Veteran's right shoulder disorder was neither incurred in, nor aggravated by active duty service, and may not be presumed to have been so incurred or aggravated.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The Veteran's left shoulder disorder was neither incurred in, nor aggravated by active duty service, and may not be presumed to have been so incurred or aggravated.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

New and material evidence

The Board is reopening and remanding the Veteran's right and left knee service connection claims on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior June 2006 denial of the claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006). A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

The record reflects that the last final decision regarding the claim of entitlement to service connection for a right and knee disability was in June 2006.  In that decision, it was determined that the Veteran had received treatment for a chronic right or left knee disorder in service; no evidence that he had been diagnosed with arthritis of either knee to a compensable degree within one year of service; and no probative evidence linking the Veteran's recently-diagnosed bilateral knee arthritis to any event of during service.  

Upon review, the Board finds that the evidence added to the record since the June 2006 decision relates to unestablished facts necessary to substantiate the Veteran's claims.  Accordingly, the Board finds that new and material evidence has been submitted and the claims are reopened.  

Service Connection

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.
VA satisfied the notification requirements of the VCAA by means of a letter dated in December 2009, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records and post service VA and private treatment records.  Additionally, the claims file contains the Veteran's written statements in support of his claims, as well as a transcript of the hearing before the Board.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for either the Veteran's claim of entitlement to service connection for a left shoulder disorder or a right shoulder, as there is no competent lay or medical evidence to suggest that either condition began during, manifested within one year of, or was the result of active duty service.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  

The Veteran has not presented evidence suggesting the onset of any symptoms of a right or left shoulder disorder during active duty service or within one year of service.  Thus, there is no continuity of symptomatology as contemplated by the Court in Charles.  Therefore, this matter is not a case in which the lay opinions of the Veteran may serve to establish any association between his claimed disorders and service.   As there is no other competent evidence suggesting any association with service, the Board finds that an examination is not warranted under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Further, as noted above, in February 2014, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing was generally held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran, or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claims because the submissions and statements focus on the evidence and elements necessary to substantiate such claims. During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorders in question. The Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

During his February 2014 hearing, the Veteran reported that he had sustained injury to his right and left shoulders from having to carry heavy weaponry during service.

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of a chronic right or left shoulder disorder.  Although his September 1970 pre-induction medical history report indicates that he reported experiencing some cramps in the left shoulder prior to service, there is no evidence of an actual left shoulder disorder during the pre-induction examination or at any time during service.   The Veteran's June 1973 service separation examination revealed findings within normal limits for the upper extremities and other musculoskeletal systems.  

The Veteran's post-service treatment records show no evidence that he was diagnosed with arthritis of either the right or left shoulder within one year of separation from active duty service in October 1973.  Service connection for a right or left shoulder disability on a presumptive basis is not warranted.

The Veteran did not complain of any right shoulder problems until approximately June 2007, when he was seen at the VA Medical Center (VAMC) with reports of experiencing pain for about a month, along with a knot that he said "feels like it slips in and out of place."  He specifically reported having experienced no known injury or trauma.  X-rays in October 2007 revealed degenerative joint disease at the AC (acromioclavicular) joint, and to a much lesser extent, at the glenohumeral joint.  April 2008 treatment notes show that an MRI was ordered for recurrent right shoulder dislocations.  June 2008 treatment reports show that the MRI revealed degenerative joint disease of the right AC (acromioclavicular) joint and a tear of the supraspinatus tendon.  In March 2013, x-rays showed that the Veteran had left shoulder impingement with limited range of motion, tender AC and insertion supraspinatus on to the humeral head, and isolation of supraspinatus with obvious weakness and discomfort.  However, there are no VA or private treatment reports of record suggesting a connection between the current right or left shoulder disorders and military service.

The preponderance of the evidence is against granting the Veteran's claim of entitlement to service connection for a right or left shoulder disorder or a direct basis.  As discussed above, the service treatment records are devoid of evidence of a chronic right or left shoulder condition during service.  Moreover, there is no probative or competent evidence of a nexus between the current disorders and military service.  Finally, because the Veteran did not develop arthritis of either shoulder to a compensable degree within one year of service separation, service connection on a presumptive basis is not warranted.  

The Federal Circuit has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The first evidence of record of either a right or left shoulder disability is dated in 2007, more than 30 years after service.  The amount of time that passed following service without any documented complaints of the claimed disorders is evidence that weighs against the Veteran's claims on a direct basis.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claims.  Despite the absence of complaints or findings in service, the Board recognizes that the Veteran, as a layperson, is competent to report experiencing pain, and there is no reason to doubt his credibility in that regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, his lay reports are entitled to some probative weight.

However, even where a veteran asserts that he has had continuous symptoms since service, the Court has held that generally, medical evidence is ultimately required to establish "a nexus between the continuous symptomatology and the current claimed condition...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001).  Although the Veteran is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during service.  Id.  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology, and requires a medical opinion.  In this case, the fact remains that the medical evidence of record fails to relate the Veteran's current bilateral shoulder degenerative joint disease to military service.  

The preponderance of the evidence is against the claims of entitlement to service connection for a right and left shoulder disorder; the appeals are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for a right knee disorder is considered reopened.  To this extent, and to this extent only, the appeal is granted.  

The claim of entitlement to service connection for a left knee disorder is considered reopened.  To this extent, and to this extent only, the appeal is granted.  

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.


REMAND

The case is REMANDED for the following action:

1.  Obtain all VA records for treatment of depression (or any other mental health disorder) and a knee disorder since March 2013 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

THE RO/AMC MUST ATTEMPT TO RETRIEVE ANY MEDICAL RECORDS GENERATED BY THE TUBERVILLE, SOUTH CAROLINA CORRECTIONAL FACILITY, OR THE LEE, SOUTH CAROLINA CORRECTIONAL FACILLITY FOR THE VETERAN'S TREATMENT FOR A MENTAL OR DEPRESSIVE DISORDER. 

2.  Request that the Veteran identify all non-VA health care providers who have treated him for a knee disorder, as well as a mental health disorder, to include depression, during the course of this appeal.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR A KNEE DISORDER OR DEPRESSION, IN PARTICULAR (1) ANY PHYSCIANS WHO HAVE EXPRESSED AN OPINION THAT ANY CURRENT KNEE DISORDER WAS CAUSED OR AGGRAVATED BY MILILTARY SERVICE, AND (2) ANY PHYSICIANS WHO HAVE EXPRESSED AN OPINION THAT ANY CURRENT DIAGNOSIS OF A MENTAL HEALTH DISORDER IS THE RESULT OF A KNEE DISORDER.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  Return the claims folder to the VA examiner who performed the July 2013 knee and lower leg Disability Benefits Questionnaire (only if feasible).  After all available records have been associated with the e-folder, have the VA examiner determine WHETHER ANY CURRENT RIGHT KNEE DISORDER WAS CAUSED OR AGGRAVATED BY MILITARY SERVICE.  IF DEEMED APPROPRIATE BY THE AMC OR BY THE EXAMINER, A PHYSICAL EXAMINATION MAY BE CONDUCTED.   

If (and ONLY IF) the examiner who performed the July 2013 examination is unavailable or is unable to provide the requested opinion, the Veteran should be scheduled for an examination by a qualified examiner to obtain an opinion as to the directives below:

The claims file and e-file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  the examiner should also solicit from the veteran a history of symptomatology associated with any left knee disorder and should note in the examination report that the Veteran's comments have been taken into account.  THE EXAMINER SHOULD DETERMINE WHETHER ANY CURRENT LEFT KNEE DISORDER IS THE RESULT OF AN EVENT DURING, OR IS OTHERWISE RELATED TO ACTIVE DUTY SERVICE.  

4.  If, after obtaining all additional treatment reports, there is evidence of link between a current mental health disorder and a knee disorder, AND if the Veteran is awarded service connection for a knee disorder, consider having the record reviewed by an appropriately qualified VA or contract physician to determine whether any current mental health disorder (to include depression) diagnosed since August 2009, when the Veteran filed his service connection claim, was caused by, or is otherwise the result of a service-connected knee disorder.
As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

* Contrary to his earlier representations, the Veteran did not serve in Vietnam but instead had non-combat service in Germany;

* VA outpatient treatment records prior to November 2011, to include a primary care physician note dated October 2009, in which the Veteran either denied depression or anxiety, or was found to have a negative depression screening;

* A VA outpatient treatment report, dated November 2011 (when the Veteran reported the recent death of his wife/girlfriend and additional family members and/or friends), in which a depression screening was positive, through March 2013, where the depression screening was negative.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Thereafter, the RO should review the claims folder to ensure that the requested development has been completed.  In particular, review the examination report(s) to ensure that it/they is/are responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


